                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                           1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                          Debtor.


         ORDER APPROVING DEBTOR’S MOTION FOR ORDER ESTABLISHING
         DEADLINES FOR FILING PROOFS OF CLAIM AND APPROVING FORM
                      AND MANNER OF NOTICE THEREOF

             This matter came before the Court on the Debtor’s Motion For Order Establishing

Deadlines For Filing Proofs Of Claim And Approving Form And Manner Of Notice Thereof (the



1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
“Motion”), 2 filed by USA Gymnastics as debtor and debtor in possession (the “Debtor”), for the

entry of an order (this “Bar Date Order”) pursuant to sections 501 and 502 of title 11 of the United

States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Rules 2002(a), 3001, 3002,

and 3003 of the Federal Rules of Bankruptcy Procedure; and upon the Court’s consideration of the

objections filed to the Motion by the Additional Tort Claimants Committee of Sexual Abuse

Survivors, Kelly Doe, and the Indiana Attorney General (the “Objections”) [Dkts. 255, 261, and

269] and the Debtor’s reply to those objections [Dkt. __]; the Court finding that (i) it has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the relief requested in the Motion is in the best

interests of the Debtor, its estate, and creditors; and after due deliberation, and good and sufficient

cause appearing therefore, the Court hereby determines the Motion should be GRANTED.

          IT IS HEREBY ORDERED:

          1.      The Motion is granted as set forth herein.

          2.      The Objections are overruled.

          3.      The Personalized Proof of Claim Form, the Sexual Abuse Proof of Claim Form, the

General Bar Date Notice, the Sexual Abuse Claims Bar Date Notice, the Publication Notice, and

the Confidentiality Agreement substantially in the forms attached hereto as Exhibits 1, 2, 3, 4, 5,

and 6, respectively, are approved in all respects. The form and manner of notice of the Bar Dates

approved herein are deemed to fulfill the notice requirements of the Bankruptcy Code, the

Bankruptcy Rules, and the Local Rules for the Bankruptcy Court for the Southern District of

Indiana, and notice of the Bar Dates in the form and manner as proposed by the Debtor herein is

fair and reasonable and will provide good, sufficient, and due notice to all creditors of their rights


2
    Capitalized terms used herein and not defined shall have the meanings given to them in the Motion.


                                                      2
and obligations in connection with claims they may assert against the Debtor’s estate in this chapter

11 case. Accordingly, the Debtor is authorized and directed to serve and/or publish the Bar Date

Notice Packages in the manner described herein and in the Motion.

       4.      Except as otherwise provided herein, all persons and entities that assert a claim (as

defined in section 101(5) of the Bankruptcy Code) against the Debtor which arose before

December 5, 2018 (the “Petition Date”), including both Survivors asserting Sexual Abuse Claims

and other creditors, shall submit a written proof of such Claim so that it is actually received on or

before 4:00 p.m. (prevailing Eastern time) on April 26, 2019 (the “General Bar Date” and the

“Sexual Abuse Claims Bar Date”) by Omni Management Group, Inc. (the “Claims Agent”), in

accordance with this Bar Date Order.

       5.      For the purposes of determining whether an individual should submit a General

Claim or Sexual Abuse Claim, sexual abuse is defined as any and all acts or omissions that the

Debtor may be legally responsible for that arise out of, are based upon, or involve sexual conduct

or misconduct, sexual abuse or molestation, sexual exploitation, indecent assault and/or battery,

rape, pedophilia, ephebophilia, or sexually related psychological or emotional harm, humiliation,

anguish, shock, sickness, disease, disability, dysfunction, or intimidation, or any other sexual

misconduct or injury, or contacts or interactions of a sexual nature between an adult or child and

a medical professional, coach, trainer, therapist, volunteer, or other authority figure affiliated with

the Debtor, or any current or former employee or volunteer of the Debtor, or any other person for

whose acts or failures the Debtor is or was allegedly responsible, or the alleged failure by the

Debtor or its agents, employees, or volunteers to report the same. An adult or child may have been

sexually abused whether or not this activity involved explicit force, whether or not this activity




                                                  3
involved genital or other physical contact, and whether or not there was physical, psychological,

or emotional harm to the adult or child.

       6.      Proofs of Claim asserted by governmental units must be submitted so as to be

actually received by the Claims Agent on or before 4:00 p.m. (prevailing Eastern time) on June

3, 2019 (the “Governmental Bar Date”), the date that is 180 days from the Petition Date.

       7.      If the Debtor amends or supplements its Schedules of Assets and Liabilities and/or

Statement of Financial Affairs (the “Schedules”) subsequent to the date hereof, the Debtor shall

provide notice of any amendment or supplement to the holders of Claims affected thereby. The

Debtor shall also provide such claimants with notice that they may be entitled to file amended or

original Proofs of Claim in light of the amendment(s) to the Schedules, but that they must do so

on or before the later of: (a) the General Bar Date; or (b) 30 days after the holder of a claim is

served with notice that the Debtor amended its Schedules to identify, reduce, delete, or change the

amount, priority, classification, or other status of such claim (the “Amended Schedules Bar

Date”).

       8.      Any person or entity that holds a Claim arising from the rejection of an executory

contract or unexpired lease must submit a Proof of Claim based on such rejection on or before the

later of: (a) the General Bar Date; or (b) any date the Court may fix in the applicable order

authorizing such rejection or, if no such date is provided, 30 days from the date of entry of such

order (the “Rejection Bar Date”). The Debtor will provide notice of the Rejection Bar Date to the

contract or lease counterparty whose contract or lease is being rejected at the time the Debtor

rejects any executory contract or unexpired lease.

       9.      The Debtor shall mail to all known creditors other than Survivors who do not

have claims other than Sexual Abuse Claims a Personalized Proof of Claim Form substantially




                                                4
in the form attached hereto as Exhibit 1, which is hereby approved, indicating on the form how the

Debtor has listed each creditor’s Claim in the Schedules (including the amount of the Claim;

whether the Claim has been scheduled as contingent, unliquidated, or disputed; whether the Claim

is listed as secured, unsecured priority, or general unsecured; and that the Personalized Proof of

Claim Form should not be used to assert a Sexual Abuse Claim).

       10.     The following procedures shall apply to the submission of all Proofs of Claim

other than for Sexual Abuse Claims against the Debtor in this chapter 11 case:

               a.     Each Proof of Claim asserting a General Claim, Governmental
                      Claim, Amended Schedules Claim, or Rejection Claim must be
                      submitted so as to actually be received by the Claims Agent on or
                      before the applicable Bar Date either by: (i) the interface available
                      on          the          Claims           Agent’s            website:
                      https://omnimgt.com/usagymnastics; or (ii) first-class U.S. Mail,
                      overnight mail, or hand-delivery at the following address: USA
                      Gymnastics Claims Processing, c/o Omni Management Group, 5955
                      DeSoto Avenue, Suite 100, Woodland Hills, California 91367;
                      provided, for the avoidance of doubt, PROOFS OF CLAIM
                      SUBMITTED BY FACSIMILE OR ELECTRONIC MAIL
                      WILL NOT BE ACCEPTED AND WILL NOT BE DEEMED
                      TIMELY SUBMITTED.

               b.     Each Proof of Claim asserting a General Claim, Governmental
                      Claim, Amended Schedules Claim, or Rejection Claim must: (i) be
                      written in English; (ii) include a Claim amount denominated in
                      United States dollars; (iii) conform substantially with the
                      Personalized Proof of Claim Form or Official Form 410; (iv) be
                      signed or electronically transmitted, through the interface available
                      on        the        Claims        Agent’s         website        at:
                      https://omnimgt.com/usagymnastics by the claimant or by an
                      authorized agent or legal representative of the claimant; and
                      (v) unless otherwise consented to by USAG in writing, include
                      supporting documentation unless voluminous, in which case a
                      summary must be attached or an explanation provided as to why
                      documentation is not available.

               c.     Parties who submit a Proof of Claim asserting a General Claim,
                      Governmental Claim, Amended Schedules Claim, or Rejection
                      Claim by mail and who wish to receive proof of receipt thereof must
                      include an additional copy of their Proof of Claim and a self-
                      addressed, stamped envelope.


                                                5
       11.     Sexual Abuse Claims shall be submitted on a Sexual Abuse Proof of Claim Form

substantially in the form attached hereto as Exhibit 2. The following procedures shall apply to the

submission of Sexual Abuse Claims against the Debtor in this chapter 11 case:

               a.     Each Sexual Abuse Proof of Claim Form, including any supporting
                      documentation, must be submitted so as to actually be received by
                      the Claims Agent on or before the Sexual Abuse Claims Bar Date
                      by: (a) the interface available on the Claims Agent’s website at
                      https://omnimgt.com/usagymnastics/sexualabuseclaims; or (b) first-
                      class U.S. Mail, overnight mail, or hand-delivery at the following
                      address: USA Gymnastics Sexual Abuse Claims Processing, c/o
                      Omni Management Group, 5955 DeSoto Avenue, Suite 100,
                      Woodland Hills, California 91367; provided, for the avoidance of
                      doubt, SEXUAL ABUSE PROOF OF CLAIM FORMS
                      SUBMITTED BY FACSIMILE OR ELECTRONIC MAIL
                      WILL NOT BE ACCEPTED AND WILL NOT BE DEEMED
                      TIMELY SUBMITTED.

               b.     Each Sexual Abuse Proof of Claim Form must: (i) be written in
                      English; (ii) conform substantially with the Sexual Abuse Proof of
                      Claim Form provided by USAG; and (iii) be signed or electronically
                      transmitted by the Survivor asserting the Sexual Abuse Claim or by
                      an authorized agent or legal representative of the Survivor.

               c.     Survivors who submit a Sexual Abuse Proof of Claim Form by mail
                      and who wish to receive proof of receipt thereof must include an
                      additional copy of their Sexual Abuse Proof of Claim Form and a
                      self-addressed, stamped envelope.

       12.     The following “Confidentiality Protocol” with respect to the Sexual Abuse Claims

shall apply:

               a.     Survivors are directed not to file a Sexual Abuse Proof of Claim
                      Form with the Court. Instead, the Sexual Abuse Proof of Claim
                      Form must be: (i) submitted electronically using the interface
                      available      on     the      Claims    Agent’s        website    at:
                      https://omnimgt.com/usagymnastics/sexualabuseclaims;                or
                      (ii) mailed or delivered to the Claims Agent at the following address:
                      USA Gymnastics Sexual Abuse Claims Processing, c/o Omni
                      Management Group, 5955 DeSoto Avenue, Suite 100, Woodland
                      Hills, California 91367.

               b.     Submitted Sexual Abuse Proof of Claim Forms will not be available
                      to the general public unless the Survivor designates otherwise on the


                                                6
                        Sexual Abuse Proof of Claim Form. The Confidentiality Protocol is
                        for the benefit of the Survivors. Accordingly, Survivors may elect to
                        make any of the information contained in their submitted Sexual
                        Abuse Proof of Claim Form public.

                c.      Sexual Abuse Proof of Claim Forms submitted by Survivors shall
                        be held and treated as confidential by the Claims Agent, the Debtor,
                        and the Debtor’s counsel and upon request by the parties listed
                        below (the “Permitted Parties”), subject to each Permitted Party,
                        the Debtor, and its professionals executing and returning to the
                        Debtor’s counsel (with a copy to counsel to the Sexual Abuse
                        Survivors’ Committee) a confidentiality agreement substantially in
                        the form attached hereto as Exhibit 6 (the “Confidentiality
                        Agreement”) by which they agree to keep the information provided
                        in a Sexual Abuse Proof of Claim Form confidential.
                                                 3
        13.     The Permitted Parties include:

                a.      counsel to the Debtor retained pursuant to an order of the
                        Bankruptcy Court;

                b.      officers, directors, and employees of the Debtor necessary to
                        assist the Debtor and its counsel in reviewing and analyzing
                        the Sexual Abuse Claims;

                c.      the Claims Agent;

                d.      counsel for the Sexual Abuse Survivors’ Committee;

                e.      members of the Sexual Abuse Survivors’ Committee and
                        their personal counsel (after the Sexual Abuse Proof of
                        Claim Form has been redacted to remove the Survivor’s
                        name, address, any other personally identifying information,
                        and the signature block);

                f.      the United States Trustee;

                g.      insurance companies (including their successors) that
                        provided insurance that may cover the claims described in
                        the Sexual Abuse Proof of Claim Forms, including
                        authorized claim administrators of such insurance
                        companies and their reinsurers and attorneys;

3
  With the exception of counsel the Debtor retained pursuant to order of this Court, counsel to the Sexual
Abuse Survivors’ Committee, the United States Trustee’s attorneys, and the Claims Agent, each Permitted
Party receiving access to the Sexual Abuse Proof of Claim Forms (or any information aggregated or derived
therefrom) must execute the Confidentiality Agreement.


                                                     7
               h.     any future or unknown claims representative;

               i.     any special arbitrator, mediator, or claims reviewer
                      appointed to review and resolve the claims of Survivors;

               j.     any trustee, or functional equivalent thereof, appointed to
                      administer payments to Survivors;

               k.     any person with the express written consent of the Debtor
                      and the Sexual Abuse Survivors’ Committee upon seven (7)
                      business days’ notice to Sexual Abuse Claimants; and,

               l.     such other persons as the Court determines should have the
                      information in order to evaluate Sexual Abuse Claims upon
                      seven (7) business days’ notice to Sexual Abuse Claimants.

       14.     In accordance with Bankruptcy Rule 3003(c)(2) and except as provided below, all

persons and entities holding pre-petition claims, including, without limitation, the following

entities, must file Proofs of Claim on or before the Bar Date applicable to their Claim:

               a.     Any person or entity whose pre-petition claim against the
                      Debtor is not listed in the Schedules or whose pre-petition
                      claim is listed in the Schedules but is listed as disputed,
                      contingent, or unliquidated and that desires to participate in
                      this case or share in any distribution in this case;

               b.     Any person or entity that believes that its pre-petition claim
                      is improperly classified in the Schedules or is listed in an
                      incorrect amount and that desires to have its claim allowed
                      in a classification or amount other than that identified in the
                      Schedules; and,

               c.     Any Survivor who believes that he or she has a Sexual Abuse
                      Claim, including but not limited to Survivors who have
                      previously filed lawsuits or asserted claims against the
                      Debtor, and Survivors who have never filed a lawsuit,
                      asserted a claim against the Debtor, entered into a settlement,
                      or reported their abuse.

       15.     The following persons or entities are not required to file a proof of claim on or

before any applicable Bar Date:

               a.     Any person or entity that has already properly filed a proof
                      of claim against the Debtor with the Clerk of the Court for
                      the United States Bankruptcy Court for the Southern District

                                                 8
                        of Indiana, or with the Claims Agent; provided, however,
                        that a Survivor who previously filed a Sexual Abuse
                        Claim on a standard proof of claim form (e.g., Official
                        Form 410) must re-file that Claim using the Sexual
                        Abuse Proof of Claim Form on or before the Sexual
                        Abuse Claims Bar Date for it to be timely filed; and
                        further provided, that the Debtor shall give such Survivor
                        prompt notice that the Survivor must re-file the Claim;

                b.      Any person or entity: (i) whose claim is listed in the
                        Schedules or any amendments thereto; and (ii) whose claim
                        is not described therein as “disputed,” “contingent,” or
                        “unliquidated;” and (iii) who does not dispute the amount or
                        classification of its claim as set forth in the Schedules;

                c.      Any person or entity that asserts an administrative expense
                        claim against the Debtor pursuant to section 503(b) and
                        section 507(a)(2) of the Bankruptcy Code; provided,
                        however, that any person or entity asserting a claim entitled
                        to administrative expense status under section 503(b)(9) of
                        the Bankruptcy Code must assert such claim by filing a Proof
                        of Claim on or prior to the General Bar Date;

                d.      Any person or entity whose claim against the Debtor has
                        been allowed by an order of the Court entered on or before
                        the applicable Bar Date; and,

                e.      Any person or entity whose claim has been paid in full;
                        provided, however, this subsection does not include
                        Survivors or others who were paid pursuant to
                        settlement agreements but who believe they have
                        additional claims against the Debtor beyond what was
                        agreed to in the applicable settlement agreement.

       16.      The Debtor shall retain the right to: (i) dispute, or assert offsets or defenses against,

any filed claim or any claim listed or reflected in the Schedules as to nature, amount, liability,

classification or otherwise; and (ii) subsequently designate any claim as disputed, contingent, or

unliquidated.

       17.      Nothing contained herein shall constitute a waiver by the Debtor of (a) any defenses

in connection with any claims that are asserted against it; or (b) the right to assert that any claims

are barred by applicable statutes of limitations.


                                                    9
       18.     In accordance with Bankruptcy Rule 3003(c)(2), any person or entity that is

required, but fails, to submit a Proof of Claim in accordance with this Bar Date Order on or before

the applicable Bar Date will be forever barred, estopped, and enjoined from asserting such Claim—

including any Sexual Abuse Claim—against the Debtor, and the Debtor and its property will be

forever discharged from any and all indebtedness or liability with respect to or arising from that

Claim. Moreover, such creditor will be prohibited from (a) voting on any chapter 11 plan filed in

this chapter 11 case on account of such Claim, and (b) participating in any distribution in this

chapter 11 case on account of such Claim.

       19.     The notice substantially in the form attached as Exhibit 3 hereto is approved and

shall be deemed adequate and sufficient if served by first-class mail at least 60 days prior to the

General Bar Date upon:

               a.     the U.S. Trustee for the Southern District of Indiana;

               b.     counsel to the Sexual Abuse Survivors’ Committee;

               c.     any persons or entities that have requested notice of the proceedings in this
                      chapter 11 case pursuant to Bankruptcy Rule 2002;

               d.     all persons or entities that have submitted Proofs of Claim against USAG;

               e.     all known creditors and other known holders of potential Claims against
                      USAG, including all persons or entities listed in the Schedules for which
                      USAG has addresses;

               f.     all parties to executory contracts and unexpired leases of USAG;

               g.     all parties to litigation with USAG and their counsel (if known);

               h.     the United States Olympic Committee;

               i.     the United States Attorney for the Southern District of Indiana;

               j.     the Internal Revenue Service for the Southern District of Indiana;

               k.     the Indiana Attorney General’s office; and,



                                                10
               l.     any additional persons and entities as deemed appropriate by USAG;
                      provided, however, that the General Bar Date Notice Package will not
                      be sent to Survivors, as Survivors will be sent the Sexual Abuse Claims
                      Bar Date Notice Package.

       20.     The notice substantially in the form attached hereto as Exhibit 4 is approved and

shall be deemed adequate and sufficient if served by first-class mail at least 60 days prior to the

Sexual Abuse Claims Bar Date upon known Survivors (to the extent a mailing address is

reasonably available) and/or to counsel who have appeared for such known Survivors who:

               a.     filed, or threatened to file, lawsuits against the Debtor, alleging they were
                      abused;

               b.     contacted the Debtor to report that they were survivors of abuse, whether or
                      not the individual’s claim was considered to be substantiated and regardless
                      of whether the report was written or verbal;

               c.     entered into a settlement agreement with the Debtor stemming from
                      allegations of abuse; or,

               d.     received payment from the Debtor as a result of an allegation of abuse.

       21.     Pursuant to Bankruptcy Rules 2002(f) and 2002(l), the Debtor shall publish a form

of the General Bar Date Notice and the Sexual Abuse Claims Bar Date Notice, substantially in the

form attached as Exhibit 5 hereto, on one occasion in USA Today (National Edition), at least 28

days prior to the General Bar Date and Sexual Abuse Claims Bar Date. The publication thereof is

hereby approved and deemed good, adequate, and sufficient publication notice of the Bar Dates.

       22.     The Debtor shall also provide further notice of the Sexual Abuse Claims Bar Date

by taking the following measures:

               a.     Upon entry of the Bar Date Order, the Debtor will cause the Claims Agent
                      to post component parts of the Sexual Abuse Claims Bar Date Notice
                      Package on the case website at: https://omnimgt.com/usagymnastics.

               b.     Upon entry of the Bar Date Order the Debtor will post the Sexual Abuse
                      Claims Bar Date Notice Package on its website at: www.usagym.org, on its
                      Facebook page at: https://www.facebook.com/USAGymnastics/, and on its
                      Twitter feed at: https://twitter.com/USAGym (including “pinning” the


                                                11
                       notice to the Debtor’s Twitter page), and the Debtor will post the Publication
                       Notice on its Instagram and SnapChat accounts.

               c.      The Debtor will maintain a toll free number which may be used by
                       Survivors to ask questions or obtain copies of the Sexual Abuse Claims Bar
                       Date Notice Package or parts thereof.

               d.      Within one week of the service of the Sexual Abuse Claims Bar Date Notice
                       Package, the Debtor will mail or e-mail a copy of the Sexual Abuse Claims
                       Bar Date Notice to each gymnasium or similar facility that is a member of,
                       or affiliated with, USAG. The Debtor shall include in such mailing or e-
                       mail a letter from USAG requesting that the gymnasium or facility give
                       notice to its members of the Sexual Abuse Claims Bar Date Notice Package.

               e.      The Debtor shall provide notice of the Sexual Abuse Claims Bar Date by
                       publication on one occasion in USA Today (National Edition), at least 28
                       days prior to the Sexual Abuse Claims Bar Date.

               f.      The Debtor shall request placement of the Sexual Abuse Claims Bar Date
                       Notice on the Safesport website.

               g.      The Debtor shall provide notice of the Sexual Abuse Claims Bar Date by
                       publication on one occasion in one or more of the following at least 28 days
                       prior to the Sexual Abuse Claims Bar Date: Gymcastics podcasts,
                       Meetscores website, Inside Gymnastics, International Gymnastics, ESPN
                       Women.

               h.      The Debtor will send the Sexual Abuse Claims Bar Date Notice Package to
                       the: the House Energy and Commerce Committee, the House Oversight and
                       Government Reform Committee, the Senate Finance Committee, the
                       Indiana Attorney General, the Texas Attorney General, the Michigan
                       Attorney General, the Texas Rangers, and the United States Attorney for the
                       Western District of Michigan.

       23.     Any person or entity who desires to rely on the Schedules will have the

responsibility for determining that such person’s or entity’s Claim is accurately listed in the

Schedules.

       24.     The Claims Agent shall provide copies of Sexual Abuse Proofs of Claim to counsel

to the Sexual Abuse Survivors’ Committee (a) within 2 business days of the time it provides copies

of such claims forms to the Debtor (including its counsel); or (b) within 2 business days of a request

for such claims forms from counsel to the Sexual Abuse Survivors’ Committee.


                                                 12
       25.     Notwithstanding anything to the contrary, the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       26.     The Debtor and its Claims Agent are authorized to take all actions to effectuate the

relief granted pursuant to this Bar Date Order.

       27.     Entry of this Order is without prejudice to the right of the Debtor to seek a further

order of this Court fixing a date by which holders of claims not subject to the applicable Bar Dates

established herein must file Proofs of Claim or be barred from doing so.

       28.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Order.

                                                  ###




                                                  13
          EXHIBIT 1

Personalized Proof of Claim Form
  Debtor:      USA Gymnastics
  UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF INDIANA
  Case Number:    18-09108


                                                               Your claim is scheduled as follows:
                                                               Schedule: G (CONTRACT OR LEASE)
                                                               Nature of Claim: Contract/Agreement




Official Form 410
Proof of Claim                                                                                                                                                       04/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503. THIS FORM SHOULD NOT BE
USED TO ASSERT A SEXUAL ABUSE CLAIM. FOR INFORMATION ON HOW TO ASSERT A SEXUAL ABUSE CLAIM, GO TO
https://omnimgt.com/USAGymnastics
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing. In order to have your claim considered for payment and/or voting purposes, co
applicable questions. The original of this Proof of Claim must be sent to:     USA Gymnastics, Omni Management Group, 5955 De Soto
Avenue, Suite 100, Woodland Hills, CA 91367 by MON DD, YYYY at X:00 pm prevailing Eastern Time or MON DD, YYYY at X:00 pm prevailing Eastern
time for governmental entities.
   Part 1:     Identify the Claim
1. Who is the current creditor?           <CREDITOR NAME>
                                          Name of the current creditor (the person or entity to be paid for this claim)

                                          Other names the creditor used with the debtor


2. Has this claim been acquired             No
   from someone else?                       Yes      From whom?

3. Where should notices and              Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                 different)
   sent?                                 <CREDITOR NAME>
                                         <ADDRESS1>
   Federal Rule of                       <ADDRESS2>                                                             Name
   Bankruptcy Procedure                  <ADDRESS3>
   (FRBP) 2002(g)
                                                                                                                Number          Street


                                                                                                                City                          State            ZIP Code


                                          Contact Phone                                                         Contact Phone

                                          Contact email                                                         Contact email

                                          Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                No
   already filed?                           Yes       Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                    MM / DD / YYYY

5. Do you know if anyone else
                                            No
   has filed a proof of claim for
   this claim?                              Yes      Who made the earlier filing?




 Official Form 410                                                       Proof of Claim
   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you          No
   use to identify the debtor?
                                        Yes      Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                   $                                            Does this amount include interest or other charges?
                                                                                           No
                                                                                           Yes       Attach statement itemizing interest, fees, expenses, or other
                                                                                                     charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the              Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                         Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                         Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim    No
   secured?                       Yes       The claim is secured by a lien on property

                                          Nature of property:
                                                Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim
                                                Motor Vehicle

                                                Other      Describe:


                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                            a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                            recorded.


                                            Value of Property:                                 $
                                            Amount of the claim that is secured:               $

                                            Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                            unsecured amounts should match the
                                                                                                                            amount in line 7).


                                            Amount necessary to cure any default as of the date of the petition:                $


                                            Annual Interest Rate:      (when case was filed)       ____________%
                                                Fixed
                                                Variable



10. Is this claim based on a      No
    lease?                        Yes       Amount necessary to cure any default as of the date of the petition.                $

11. Is this claim subject to a    No
    right of setoff?              Yes       Identify the property:


12. Is this claim for the value   No
    of goods received by the      Yes       Amount of 503(b)(9) Claim: $
    debtor 20 days before the
    commencement date of
    this case (11 U.S.C.
    §503(b)(9)).?




 Official Form 410                                                      Proof of Claim
13. Is all or part of the claim      No
    entitled to priority under                                                                                                                 Amount entitled to priority
                                     Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                          Domestic support obligations (including alimony and child support) under
                                          11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                               $
    A claim may be partly
    priority and partly
                                          Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                          personal, family, or household use. 11 U.S.C. § 507(a)(7).                                           $
    in some categories, the
    law limits the amount
                                          Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                          bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                 $
                                          U.S.C. § 507(a)(4).

                                          Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                $

                                          Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                     $


                                          Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                   $

                                     * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                     I am the creditor.
sign and date it.
FRBP 9011(b).                        I am the creditor's attorney or authorized agent.
                                     I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                 I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for up to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date
3571.                                                  MM / DD / YYYY



                                     Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name
                                                       First Name                           Middle Name                         Last Name


                                  Title

                                  Company
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                       Number               Street



                                                       City                                              State                ZIP Code



                                  Contact Phone                                                          Email



 Official Form 410                                                     Proof of Claim
                    NID 7021-16-S-0000
                    <CREDITOR NAME>
                    <ADDRESS1>
                    <ADDRESS2>
                    <ADDRESS3>




Official Form 410                        Proof of Claim
          EXHIBIT 2

Sexual Abuse Proof of Claim Form
                     CONFIDENTIAL SUBJECT TO BANKRUPTCY COURT ORDER


                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF INDIANA
                                         INDIANAPOLIS DIVISION


    In re:                                                               Chapter 11

    USA GYMNASTICS, 1                                                    Case No. 18-09108-RLM-11

                               Debtor.


                                   SEXUAL ABUSE PROOF OF CLAIM FORM

                         THIS FORM MUST BE RECEIVED NO LATER THAN
                      APRIL 26, 2019 AT 4:00 P.M. (PREVAILING EASTERN TIME).

THIS PROOF OF CLAIM IS FOR SURVIVORS OF SEXUAL ABUSE ONLY. ANY PERSON
ASSERTING A CLAIM BASED ON ANYTHING OTHER THAN SEXUAL ABUSE (DEFINED
BELOW) MUST USE THE GENERAL PROOF OF CLAIM FORM (BANKRUPTCY FORM 410)

             IF YOU HAVE GENERAL QUESTIONS REGARDING THIS FORM,
      YOU MAY CALL 888-682-0360—DO NOT CALL THIS NUMBER FOR LEGAL ADVICE

             YOU MAY WISH TO CONSULT AN ATTORNEY REGARDING THIS MATTER


For purposes of this Sexual Abuse Proof of Claim Form, “sexual abuse” is defined as any and
all acts or omissions that USA Gymnastics may be legally responsible for that arise out of, are
based upon, or involve sexual conduct or misconduct, sexual abuse or molestation, sexual
exploitation, indecent assault and/or battery, rape, pedophilia, ephebophilia, or sexually related
psychological or emotional harm, humiliation, anguish, shock, sickness, disease, disability,
dysfunction, or intimidation, or any other sexual misconduct or injury, or contacts or interactions
of a sexual nature between an adult or child and a medical professional, coach, trainer, therapist,
volunteer, or other authority figure affiliated with USA Gymnastics, or any current or former
employee or volunteer of USA Gymnastics, or any other person for whose acts or failures USA
Gymnastics is or was allegedly responsible, or the alleged failure by USA Gymnastics or its
agents, employees, or volunteers to report the same. An adult or child may have been sexually
abused whether or not this activity involved explicit force, whether or not this activity involved
genital or other physical contact, and whether or not there was physical, psychological, or
emotional harm to the adult or child.


Carefully read the instructions included with this Sexual Abuse Proof of Claim Form and complete
ALL applicable questions. Please print clearly and use blue or black ink. You may submit the
Sexual Abuse Proof of Claim Form: (a) electronically by filing the Sexual Abuse Proof of Claim
Form at: https://omnimgt.com/usagymnastics/sexualabuseclaims; or (b) by first-class U.S. Mail,
overnight mail, or other hand-delivery system at the following address: USA Gymnastics Sexual
1
 The last four digits of the Debtor’s federal tax identification number 7871. The location of the Debtor’s principal office is 130 E.
Washington Street, Suite 700, Indianapolis, Indiana 46204.
Abuse Claims Processing, c/o Omni Management Group, 5955 DeSoto Avenue, Suite 100,
Woodland Hills, California 91367.

TO BE VALID, YOU OR YOUR AUTHORIZED AGENT MUST SIGN THIS PROOF OF
CLAIM. IF THE SEXUAL ABUSE SURVIVOR IS DECEASED OR INCAPACITATED, THE
FORM MAY BE SIGNED BY THE SEXUAL ABUSE SURVIVOR'S REPRESENTATIVE OR
THE ATTORNEY FOR THE ESTATE. IF THE SEXUAL ABUSE SURVIVOR IS A MINOR,
THE FORM MAY BE SIGNED BY THE SEXUAL ABUSE SURVIVOR'S PARENT OR
LEGAL GUARDIAN, OR THE SEXUAL ABUSE SURVIVOR'S ATTORNEY.

Penalty for presenting a fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5
years, or both. 18 U.S.C. §§ 152 and 3571.

UNLESS YOU INDICATE OTHERWISE BELOW, YOUR IDENTITY WILL BE KEPT STRICTLY
CONFIDENTIAL, UNDER SEAL, AND OUTSIDE THE PUBLIC RECORD. HOWEVER,
INFORMATION IN THIS CLAIM WILL BE PROVIDED PURSUANT TO COURT-APPROVED
GUIDELINES TO COUNSEL FOR THE ADDITIONAL TORT CLAIMANTS COMMITTEE OF
SEXUAL ABUSE SURVIVORS, THE DEBTOR, ITS INSURERS, AND TO SUCH OTHER
PERSONS AS THE COURT DETERMINES NEED THE INFORMATION IN ORDER TO
EVALUATE THE CLAIM.

THIS SEXUAL ABUSE PROOF OF CLAIM (ALONG WITH ANY ACCOMPANYING
EXHIBITS AND ATTACHMENTS) WILL BE MAINTAINED AS CONFIDENTIAL UNLESS
YOU EXPRESSLY REQUEST THAT IT BE PUBLICLY AVAILABLE BY CHECKING THE
BOX AND SIGNING BELOW.

       I do not want this Proof of Claim (along with any accompanying exhibits and
       attachments) to be kept confidential. Please verify this election by signing directly
       below.

       Signature: ___________________________________________


       Print Name: _________________________________________




                                             2
              CONFIDENTIAL SUBJECT TO BANKRUPTCY COURT ORDER


                       SEXUAL ABUSE PROOF OF CLAIM FORM

As used below, “Claimant” refers to the individual completing this form. “You” refers to
the person alleging that she/he was sexually abused. If the person completing this form is
not the person alleging that she/he was sexually abused, please provide the below
information regarding the person alleging that she/he was sexually abused.

If you previously submitted a pre-mediation form (“Questionnaire”) to USA Gymnastics
(USAG) attesting to your claim of sexual abuse, and if that Questionnaire contains
complete and current information regarding any and all sexual abuse claims you assert
against USAG, you may elect to attach that form to this Sexual Abuse Proof of Claim Form
instead of completing the questions in Parts I-VI below, provided that you sign the
certification at page 8 verifying the information provided on your Questionnaire. If you
have not previously submitted a Questionnaire to USAG, if the information concerning
your claim substantively differs from that in the prior Questionnaire response, if you allege
that someone other than Nassar sexually abused you, or if you prefer not to attach a
Questionnaire, you must complete the questions below.
If the space provided is not sufficient to record your response, please attach additional
pages.

PART I—CLAIMANT IDENTIFYING INFORMATION:

  Claimant’s Current Name:                              Former Name(s) (if applicable):


  Litigation Case Number, Court, and Alias (if applicable):


  Claimant’s Date of Birth:                             Claimant’s Place of Birth:


  Claimant’s Current Address:


  Name of Parents/Guardian (if Claimant is a minor):



  Claimant’s Relationship To Individual Alleging She/He Was Abused (only applicable if the
  person completing this form is not the individual alleging she/he was abused):

  Self: _____     Parent: _____       Spouse: _____           Other: _______________
     Claimant’s Counsel (if applicable):




     Counsel’s Address (if applicable):




     Counsel’s E-Mail Address and Phone Number (if applicable):




     If the Claimant completing this form is not the person alleging that she/he was
     abused, but is claiming damages such as loss of consortium, please provide the
     identifying information below regarding the person who alleges that she/he was
     abused:
     Current Name:                Former Name(s) (if applicable):


     Litigation Case Number, Court, and Alias (if applicable):



     Date of Birth:                  Place of Birth:


     Current Address:




PART II—NATURE OF COMPLAINT:
1.       Do you believe you were sexually abused by Larry Nassar?
         YES NO (circle one)
2.       Do you believe you were sexually abused by a person(s) for whom you contend USAG is
         responsible other than Nassar (including, without limitation, a coach, trainer, therapist,
         volunteer or USAG employee)? YES NO (circle one)
         a.      If yes, please provide the name of the person(s) for whom you contend sexually
                 abused you and their role, title, and/or connection to USAG:


                 ___________________________________________________________




                                                  2
3.   When was the first time you believe you were sexually abused by Nassar or any other
     person(s) for whom you contend USAG is responsible?


     ________________________________________________________________


4.   On how many separate occasions do you believe you were sexually abused by Nassar or
     any other person(s) for whom you contend USAG is responsible?


     ________________________________________________________________
5.   When and where did this sexual abuse occur? Please specify the location(s) (e.g.,
     Michigan State University (MSU) Sports Medicine Clinic, Jenison Field House, Nassar’s
     home, Twistars, meet/sporting event, USAG national competition, Karolyi Ranch) and the
     associated date(s). If you do not know the exact dates, please approximate the year or
     your age at the time.


     ________________________________________________________________
6.   To the extent you believe you were sexually abused by Nassar, or any person(s) for whom
     you contend USAG is responsible, at one or more meets or sporting events, please list
     the name and location of the meet(s)/event(s) and state whether the meet(s)/event(s)
     involved MSU, a USAG affiliated gym or coach, or USAG.



     ________________________________________________________________

7.   If, during any incident of sexual abuse by Nassar, or any other person(s) for whom you
     contend USAG is responsible, any other person was in the room or nearby, please provide
     the name(s) of such person(s) and their relationship to you:



     ________________________________________________________________

8.   Aside from your attorneys, did you, or your parent, or legal guardian tell anyone about
     the sexual abuse by Nassar, or any other person(s) for whom you contend USAG is
     responsible? YES NO (circle one)

        a. If yes, please list the names of all persons told, the approximate date on which
           you told them, their relationship to you, a USAG affiliated coach or gym, or USA
           Gymnastics (if any), and describe, in detail, what you told them?

            ___________________________________________________________


                                             3
         b. If you know, what did these people do in response when you told them about the
            sexual abuse?

             ___________________________________________________________
9.    Did you, or your parent, or legal guardian report to anyone the sexual abuse of Nassar
      or any other person(s) for whom you contend USAG is responsible? YES NO (circle
      one)

         a. If yes, please list the names of all persons to whom you, your parent, or legal
            guardian reported the sexual abuse by Nassar, or any other person(s) for whom
            you contend USAG is responsible, and their connection to a USAG affiliated gym
            or coach, or USAG (if any), the approximate date of the report, and describe in
            detail what was reported:



             ________________________________________________________________

         b. If you know, what did these people do in response when you told them about the
            sexual abuse?



             ________________________________________________________________

10.   When and how did you first come to believe that Nassar, or any other person(s) for whom
      you contend USAG is allegedly responsible sexually abused you?



      ________________________________________________________________

11.   Please describe in your own words what Nassar, or any other person(s) for whom you
      contend USAG is responsible did that forms the basis of your claims:



      ________________________________________________________________




                                             4
PART III—CONTACT WITH LARRY NASSAR
If you do not allege that Nassar sexually abused you, you do not need to complete this
Part III.

1.    Were you seen by Nassar for purported medical treatment? YES NO (circle one)

      a.     If yes, please state when you began seeing Nassar for purported medical
             treatment and when you stopped seeing Nassar for purported medical treatment.

             ________________________________________________________________

      b.     If yes, please state the approximate number of times you saw Nassar for purported
             medical treatment during which he sexually abused you.

             ________________________________________________________________

2.    Did someone refer you to Nassar? YES NO (circle one)

      a.     If yes, please list the name of each person who referred you to Nassar, their
             relationship to you, and if applicable, their connection to USAG, MSU, or Twistars.

             ___________________________________________________________

PART IV—CONNECTIONS TO USA GYMNASTICS AND MICHIGAN STATE UNIVERSITY

1.    Have you ever trained at a USAG member gym(s)? YES NO (circle one)

      a.     If yes, please provide the name of the USAG gym and dates of training:

             ________________________________________________________________

2.    Have you ever trained with a USAG member coach(es)? YES NO (circle one)

      a.     If yes, please provide the name of the USAG member coach(es) and the dates of
             training with the USAG member coach:

             ________________________________________________________________

3.    Have you ever been a member of USAG? YES NO (circle one)

      a.     If yes, please provide your dates of membership:

             ________________________________________________________________

4.    Have you ever been a USAG national team member? YES NO (circle one)

      a.     If yes, please provide your dates of membership:

             ________________________________________________________________




                                              5
5.   Have you ever participated in a national competition, such as the U.S. National, U.S.
     Classic, or American Classic? YES NO (circle one)

     a.      If yes, please provide the dates of your participation:

             ________________________________________________________________

6.   Have you ever attending a training camp or other event at the former National Team
     Training Center (Karolyi Ranch)? YES NO (circle one)

     a.      If yes, please provide the dates of attendance:

             ________________________________________________________________

7.   Have you ever been a student at MSU? YES NO (circle one)

          a. If yes, please provide your dates of attendance and date of graduation, if
             applicable:

             ________________________________________________________________

8.   Do you have any past or present connection to MSU, including but not limited to
     participation in a MSU-sponsored program? YES NO (circle one)

     a.      If yes, please describe, including the name, location, and date of any such
             program:

             ________________________________________________________________

PART V—DAMAGES:
1.   To date, has the Claimant sought medical treatment as a result of sexual abuse by Nassar,
     or any other person(s) for whom the Claimant contends USAG is allegedly responsible?
     YES NO (circle one)
     a.      If yes, please describe, including approximate dates of treatment, name of treating
             physician, diagnosis, treatment plan, and medical expenses incurred to date:


             ________________________________________________________________
2.   To date, has the Claimant sought mental health treatment or counseling as a result of
     sexual abuse by Nassar, or any other person(s) for whom the Claimant contends USAG
     is allegedly responsible? YES NO (circle one)
     a.      If yes, please describe, including approximate dates of treatment, name of treating
             physician, diagnosis, treatment plan, and medical expenses incurred to date:




                                               6
3.   Please describe any other damage the Claimant has suffered to date as a result of sexual
     abuse by Nassar, or any other person(s) for whom the Claimant contends USAG is
     allegedly responsible:


4.   Has the Claimant ever received mental health treatment for reasons unrelated to the
     sexual abuse by Nassar or any other person(s) for whom the Claimant contends USAG is
     allegedly responsible? YES NO (circle one)
     a.     If yes, please describe, including approximate dates of treatment, location of
            treatment, name of treating mental health professional, and diagnosis:



5.   Has the Claimant ever been the survivor of sexual abuse unrelated to Nassar or another
     person(s) for whom the Claimant contends USAG is allegedly responsible? YES NO
     (circle one)
     a.     If yes, please describe the abuse and the date(s) of the abuse:


            ________________________________________________________________
6.   Has the Claimant previously commenced any lawsuit seeking damages stemming from
     the sexual abuse described in this Sexual Abuse Proof of Claim Form? YES NO (circle
     one)
     a.     If yes, please provide a copy of the complaint you filed and/or provide the case
            number of the lawsuit and state the court in which the lawsuit is pending:
            ________________________________________________________________
7.   Has the Claimant received a settlement or judgment for any claims associated with the
     sexual abuse described in this Sexual Abuse Proof of Claim Form? YES NO (circle one)
     a.     If yes, please provide a copy of the settlement or judgment and state: (1) the
            amount of the settlement; and (2) if the settlement was pre-litigation, the name of
            the entity(ies) being released by the settlement:
            ________________________________________________________________




                                             7
PART VI—CLAIMANT BACKGROUND INFORMATION:
If Claimant does not seek damages for loss of income, Claimant does not need to complete
these questions.
1.       Please provide the Claimant’s educational history (list all schools attended, degrees
         obtained, and date(s) of graduation:


         ________________________________________________________________
2.       Please state the Claimant’s current employer, position, salary, and length of time with
         which Claimant has held that position:
         ________________________________________________________________
3.       Please provide the Claimant’s work history, including all former places of employment,
         positions held, and approximate dates of employment:


         ________________________________________________________________



CERTIFICATION:
Pursuant to 28 U.S.C. §1746, I certify under penalty of perjury that the foregoing (or, to the extent
I submitted a pre-mediation form, the information on that form) is true and correct to the best of
my knowledge and recollection.


Dated:

Signed:

Print Name:




                                                 8
     EXHIBIT 3

General Bar Date Notice
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


 In re:                                               Chapter 11

 USA GYMNASTICS,                                      Case No. 18-09108-RLM-11

                       Debtor.


               NOTICE OF BAR DATES FOR FILING GENERAL CLAIMS

          TO ALL ENTITIES WITH CLAIMS AGAINST USA GYMNASTICS:

PLEASE TAKE NOTICE that on December 5, 2018 (the “Petition Date”) USA Gymnastics,
debtor and debtor in possession in the above-captioned case (the “Debtor”), filed a voluntary
petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the Southern District of Indiana (the “Court”). The
Debtor, its address, case number, proof of claim forms, and other relevant information related to
this chapter 11 case may be obtained at: https://omnimgt.com/usagymnastics.

PLEASE TAKE FURTHER NOTICE that on February __, 2019, the Court entered an order
(the “Bar Date Order”) establishing certain claims bar dates in the Debtor’s chapter 11 case. By
the Bar Date Order, the Court established April 26, 2019 at 4:00 p.m. (prevailing Eastern Time),
as the date by which general claims must be filed (the “General Bar Date”) and the date by which
claims for sexual abuse must be filed (the “Sexual Abuse Claims Bar Date”). As described below,
the Bar Date Order requires all Entities that have or assert any pre-petition Claims against the
Debtor to file proofs of claim with Omni Management Group, the Court-appointed claims and
noticing agent in this case (the “Claims Agent”), so that their proofs of claim are received by the
Claims Agent on or before 4:00 p.m. (prevailing Eastern Time) on the applicable bar date set forth
herein. Please note that relevant terms, including “Entity,” “Claim,” and “Sexual Abuse Claim,”
are defined below.

PLEASE TAKE FURTHER NOTICE that for your convenience, enclosed with this notice (the
“General Bar Date Notice”) is a proof of claim form (the “Personalized Proof of Claim Form”).
If this notice does not include a proof of claim form, a proof of claim form may be obtained from
the Claims Agent at: https://omnimgt.com/usagymnastics.

PLEASE TAKE FURTHER NOTICE that the procedures described in this Notice shall not
apply to Survivors asserting Sexual Abuse Claims. Survivors asserting Sexual Abuse Claims
should consult the Notice of Bar Date for Filing Sexual Abuse Claims. A Survivor with a claim
other than a Sexual Abuse Claim must file a separate proof of claim as set forth in the Bar
Date Order and this Notice.
PLEASE TAKE FURTHER NOTICE that any claimants filing Claims other than Sexual
Abuse Claims, including tort claims not arising from sexual abuse (e.g., emotional abuse or
non-sexual physical abuse), shall comply with the procedures set forth in this Notice and
submit their Claims on the Personalized Proof of Claim Form or Bankruptcy Form 410.

PLEASE TAKE FURTHER NOTICE that you should consult an attorney if you have any
questions, including whether you should file a proof of claim. You may also obtain
information, but not legal advice, from the Claims Agent by calling 1-888-682-0360 or
visiting: https://omnimgt.com/usagymnastics.

                                     KEY DEFINITIONS

   •   As used in this Notice, the term “Entity” has the meaning given to it in section 101(15) of
       the Bankruptcy Code, and includes all persons (individuals, partnerships, and
       corporations), estates, trusts, Governmental Units, and the United States Trustee.

   •   As used in this Notice, the term “Governmental Unit” has the meaning given to it in
       section 101(27) of the Bankruptcy Code and includes the United States, States,
       commonwealths, districts, territories, municipalities, foreign states, or departments,
       agencies, or instrumentalities of the foregoing.

   •   As used in this Notice, the term “Claim” shall mean, as to or against the Debtor and in
       accordance with section 101(5) of the Bankruptcy Code: (i) any right to payment, whether
       or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
       matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or (ii)
       any right to an equitable remedy for breach of performance if such breach gives rise to a
       right to payment, whether or not such right to an equitable remedy is reduced to judgment,
       fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.

   •   As used in this Notice, the term “Schedules” refers to the Schedules of Assets and
       Liabilities and/or Statement of Financial Affairs the Debtor filed in its chapter 11 case.

   •   As used in this Notice, the term “Sexual Abuse Claim” shall mean a claim regarding any
       and all acts or omissions that the Debtor may be legally responsible for that arise out of,
       are based upon, or involve sexual conduct or misconduct, sexual abuse or molestation,
       sexual exploitation, indecent assault and/or battery, rape, pedophilia, ephebophilia, or
       sexually related psychological or emotional harm, humiliation, anguish, shock, sickness,
       disease, disability, dysfunction, or intimidation, or any other sexual misconduct or injury,
       or contacts or interactions of a sexual nature between an adult or child and a medical
       professional, coach, trainer, therapist, volunteer, or other authority figure affiliated with
       the Debtor, or any current or former employee or volunteer of the Debtor, or any other
       person for whose acts or failures the Debtor is or was allegedly responsible, or the alleged
       failure by the Debtor or its agents, employees, or volunteers to report the same. An adult
       or child may have been sexually abused whether or not this activity involved explicit force,
       whether or not this activity involved genital or other physical contact, and whether or not
       there was physical, psychological, or emotional harm to the adult or child.



                                                2
   •   As used in this Notice, the term “Survivor” shall mean any person holding a pre-petition
       claim arising from sexual abuse for which the individual believes that the Debtor may be
       liable.

                                       THE BAR DATES

The Bar Date Order establishes the following applicable bar dates for filing proofs of claim in this
case:

   •   General Bar Date. Except as otherwise set forth below, pursuant to the Bar Date Order,
       all entities, other than Survivors asserting Sexual Abuse Claims, must submit Proofs of
       Claim asserting claims that arose on or before the Petition Date against USAG in this
       chapter 11 case by the General Bar Date—April 26, 2019 at 4:00 p.m. (prevailing
       Eastern time).

   •   Sexual Abuse Claims Bar Date. Pursuant to the Bar Date Order, all Survivors asserting
       Sexual Abuse Claims that arose on or before the Petition Date against USAG in this chapter
       11 case must submit Proofs of Claim by the Sexual Abuse Claims Bar Date—April 26,
       2019 at 4:00 p.m. (prevailing Eastern time).

   •   Governmental Bar Date. Pursuant to the Bar Date Order, all Governmental Units must
       submit Proofs of Claim asserting claims that arose on or before the Petition Date against
       USAG in this chapter 11 case by the Governmental Bar Date— June 3, 2019 at 4:00 p.m.
       (prevailing Eastern time).

   •   Amended Schedules Bar Date. In the event the Debtor amends or supplements its
       Schedules, the Debtor shall give notice of any such amendment to the holders of any Claim
       affected thereby, and such holders shall be entitled to file amended or original proofs of
       claim to take into account the amendment(s) to the Schedules, but they must do so on or
       before the later of: (a) the General Bar Date; or (b) 30 days after the holder of a claim is
       served with notice that the Debtor amended its Schedules to identify, reduce, delete, or
       change the amount, priority, classification, or other status of such a claim.

   •   Rejection Bar Date. Any person or entity that holds a Claim arising from the rejection of
       an executory contract or unexpired lease must submit a Proof of Claim based on such
       rejection on or before the later of: (a) the General Bar Date; or (b) any date this Court may
       fix in the applicable order authorizing such rejection or, if no such date is provided, 30 days
       from the date of entry of such order.

                        WHO MUST SUBMIT A PROOF OF CLAIM

The Bar Date Order provides that all Entities holding pre-petition claims, including, without
limitation, the following entities, must file Proofs of Claim on or before the applicable Bar Date:

   •   Any person or entity whose pre-petition claim against the Debtor is not listed in the



                                                 3
       Debtor’s Schedules or whose pre-petition claim is listed in the Schedules but is listed as
       disputed, contingent, or unliquidated and that desires to participate in this case or share in
       any distribution in this case;

   •   Any person or entity that believes that its pre-petition claim is improperly classified in the
       Schedules or is listed in an incorrect amount and that desires to have its claim allowed in a
       classification or amount other than that identified in the Schedules.

Pursuant to the Bar Date Order, the following entities are not required to file a proof of claim on
or before the applicable Bar Date:

   •   Any person or entity that has already properly filed a proof of claim against the Debtor
       with the Clerk of the Court for the United States Bankruptcy Court for the Southern District
       of Indiana, or with the Claims Agent; provided, however, that a Survivor who previously
       filed a Sexual Abuse Claim on a standard proof of claim form (e.g., Official Form 410)
       must re-file that Claim using the proper form described in the Notice of Bar Date for Filing
       Sexual Abuse Claims for it to be timely filed.

   •   Any person or entity: (i) whose claim is listed in the Schedules or any amendments thereto;
       and (ii) whose claim is not described therein as “disputed,” “contingent,” or “unliquidated”;
       and (iii) who does not dispute the amount or classification of its claim as set forth in the
       Schedules.

   •   Any person or entity that asserts an administrative expense claim against the Debtor
       pursuant to section 503(b) and section 507(a)(2) of the Bankruptcy Code; provided,
       however, that any person or entity asserting a claim entitled to administrative expense
       status under section 503(b)(9) of the Bankruptcy Code must assert such claim by filing a
       Proof of Claim on or before the General Bar Date.

   •   Any person or entity whose claim against the Debtor has been allowed by an order of the
       Court entered on or before the applicable Bar Date; and,

   •   Any person or entity whose claim has been paid in full.

                     PROCEDURES FOR FILING PROOFS OF CLAIM

The Debtor is enclosing a Personalized Proof of Claim Form for use in this case. If your Claim is
scheduled by the Debtor, the form also sets forth the amount of your Claim as scheduled by the
Debtor, and whether the Claim is scheduled as disputed, contingent, or unliquidated. You will
receive a different Proof of Claim form for each Claim scheduled in your name by the Debtor. You
may utilize the Personalized Proof of Claim Form(s) provided by the Debtor to submit your Claim,
or you may submit your Claim on Official Bankruptcy Form 410.

Your Proof of Claim must not contain complete social security numbers or taxpayer identification
numbers (only the last four digits), a complete birth date (only the year), the name of a minor (only
the minor’s initials) or a financial account number (only the last four digits of such financial
account).



                                                 4
Additional proof of claim forms may be obtained by contacting the Claims Agent, by calling 1-
888-682-0360 and/or visiting the Claims Agent’s website at: https://omnimgt.com/usagymnastics.

The following procedures for the submission of Proofs of Claim against the Debtor in this chapter
11 case shall apply:

   •   Each Personalized Proof of Claim Form or Official Bankruptcy Form 410 must be
       submitted so as to actually be received by the Claims Agent on or before the applicable
       Bar Date either by: (i) the interface available on the Claims Agent’s website at
       https://omnimgt.com/usagymnastics; or (ii) first-class U.S. Mail, overnight mail, or another
       hand-delivery system at the following address: USA Gymnastics Claims Processing, c/o
       Omni Management Group, 5955 DeSoto Avenue, Suite 100, Woodland Hills, California
       91367;

   •   PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR ELECTRONIC MAIL
       WILL NOT BE ACCEPTED AND WILL NOT BE DEEMED TIMELY
       SUBMITTED.

   •   Each Proof of Claim must: (i) be written in English; (ii) include a Claim amount
       denominated in United States dollars; (iii) conform substantially with the Personalized
       Proof of Claim Form provided by the Debtor or Official Form 410; (iv) be signed or
       electronically transmitted, through the interface available on the Claims Agent’s website
       at https://omnimgt.com/usagymnastics, by the claimant or by an authorized agent or legal
       representative of the claimant; and (v) unless otherwise consented to by the Debtor in
       writing, include supporting documentation unless voluminous, in which case a summary
       must be attached or an explanation provided as to why documentation is not available.

   •   Parties who submit a Proof of Claim by mail and who wish to receive proof of receipt
       thereof must include an additional copy of their Proof of Claim and a self-addressed,
       stamped envelope.

                 THE DEBTOR’S SCHEDULES AND ACCESS THERETO

As described above, you may be listed as the holder of a Claim against the Debtor in the Debtor’s
Schedules. Copies of the Debtor’s Schedules are available from the Claims Agent at:
https://omnimgt.com/usagymnastics.

To determine if and how you are listed on the Schedules, please refer to the descriptions set forth
on the enclosed Personalized Proof of Claim Form(s) regarding the nature, amount, and
classification of your Claim(s).

If you rely on the Debtor’s Schedules, it is your responsibility to determine that the Claim is
accurately listed in the Schedules. If it is unclear from the Schedules whether your Claim is
disputed, contingent, or unliquidated as to amount or if it is otherwise properly listed and classified,
you must file a proof of claim on or before the applicable Bar Date in accordance with the
procedures set forth in this notice.




                                                   5
                                  RESERVATION OF RIGHTS

Nothing contained in this Notice is intended, or should be construed, as a waiver of the Debtor’s
right to object to any claim or proof of claim on any ground, including, but not limited to, the
passing of the applicable statutes of limitations. The Debtor reserves it right to dispute, or to assert
offsets or defenses to, any claim reflected on the Schedules, or any amendments thereto, as to
amount, liability, classification, or otherwise, and to subsequently designate any claim as disputed,
contingent, unliquidated, or undetermined.

     CONSEQUENCES OF FAILURE TO TIMELY SUBMIT A PROOF OF CLAIM

ANY ENTITY THAT IS REQUIRED, BUT FAILS, TO SUBMIT A PROOF OF CLAIM IN
ACCORDANCE WITH THE BAR DATE ORDER ON OR BEFORE THE APPLICABLE
BAR DATE WILL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM
ASSERTING SUCH CLAIM—INCLUDING ANY SEXUAL ABUSE CLAIM—AGAINST
THE DEBTOR, AND THE DEBTOR AND ITS PROPERTY WILL BE FOREVER
DISCHARGED FROM ANY AND ALL INDEBTEDNESS OR LIABILITY WITH
RESPECT TO OR ARISING FROM THAT CLAIM. MOREOVER, SUCH CREDITOR
WILL BE PROHIBITED FROM (A) VOTING ON ANY CHAPTER 11 PLAN FILED IN
THIS CHAPTER 11 CASE ON ACCOUNT OF SUCH CLAIM, AND
(B) PARTICIPATING IN ANY DISTRIBUTION IN THIS CHAPTER 11 CASE ON
ACCOUNT OF SUCH CLAIM.


Dated: February 25, 2019                               JENNER & BLOCK LLP

                                                       By:

                                                       Catherine L. Steege (admitted pro hac vice)
                                                       Dean N. Panos (admitted pro hac vice)
                                                       Melissa M. Root (#24230-49)
                                                       353 N. Clark Street
                                                       Chicago, Illinois 60654
                                                       Tel: (312) 923-2952
                                                       Fax: (312) 840-7352

                                                       csteege@jenner.com
                                                       dpanos@jenner.com
                                                       mroot@jenner.com

                                                        Counsel for the Debtor




                                                   6
            EXHIBIT 4

Sexual Abuse Claims Bar Date Notice
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


 In re:                                               Chapter 11

 USA GYMNASTICS,                                      Case No. 18-09108-RLM-11

                       Debtor.


            NOTICE OF BAR DATE FOR FILING SEXUAL ABUSE CLAIMS

  TO SEXUAL ABUSE SURVIVORS WITH CLAIMS AGAINST USA GYMNASTICS:

PLEASE TAKE NOTICE that on December 5, 2018 (the “Petition Date”) USA Gymnastics,
debtor and debtor in possession in the above-captioned case (the “Debtor”), filed a voluntary
petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the Southern District of Indiana (the “Court”). The
Debtor, its address, case number, proof of claim forms, and other relevant information related to
this chapter 11 case may be obtained at: https://omnimgt.com/usagymnastics.

PLEASE TAKE FURTHER NOTICE that on February __, 2019, the Court entered an order
(the “Bar Date Order”) establishing certain claims bar dates in the Debtor’s chapter 11 case. By
the Bar Date Order, the Court established April 26, 2019 at 4:00 p.m. (prevailing Eastern Time),
as the date by which Sexual Abuse Claims must be filed the (“Sexual Abuse Claims Bar Date”).
The Bar Date Order requires that Survivors holding pre-petition claims arising from sexual abuse
for which they believe the Debtor may be liable must file proofs of claim with Omni Management
Group, the Court-appointed claims and noticing agent in this case (the “Claims Agent”), so that
their proofs of claim are received by the Claims Agent on or before the Sexual Abuse Claims Bar
Date. Please note that relevant terms, including “Survivor,” “Claim,” and “Sexual Abuse Claim”
are defined below.

PLEASE TAKE FURTHER NOTICE that for your convenience, enclosed with this notice is a
proof of claim form (the “Sexual Abuse Proof of Claim Form”). Sexual Abuse Claims must be
submitted on the Sexual Abuse Proof of Claim Form. If this notice does not include a Sexual Abuse
Proof of Claim Form, a copy may be obtained from the Claims Agent at:
https://omnimgt.com/usagymnastics/sexualabuseclaims.

PLEASE TAKE FURTHER NOTICE that if you have a pre-petition claim against the Debtor
for anything other than a Sexual Abuse Claim, you must file a separate proof of claim asserting
that claim. Tort claims that do not arise from sexual abuse (e.g., emotional abuse or non-sexual
physical abuse) must not be filed using the Sexual Abuse Proof of Claim Form. Information
regarding the General Bar Date and proof of claim forms are available at:
https://omnimgt.com/usagymnastics.
PLEASE TAKE FURTHER NOTICE that a Survivor should consult an attorney if the
Survivor has any questions, including whether such Survivor must file a Sexual Abuse Claim.
A Survivor may also obtain information, but not legal advice, from the Claims Agent by
calling 1-888-682-0360 or visiting: https://omnimgt.com/usagymnastics/sexualabuseclaims.

                                     KEY DEFINITIONS

   •   As used in this Notice, the term “Survivor” shall mean any person holding a pre-petition
       claim arising from sexual abuse for which the individual believes that the Debtor may be
       liable.

   •   As used in this Notice, the term “Claim” shall mean, as to or against the Debtor and in
       accordance with section 101(5) of the Bankruptcy Code: (i) any right to payment, whether
       or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
       matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or (ii)
       any right to an equitable remedy for breach of performance if such breach gives rise to a
       right to payment, whether or not such right to an equitable remedy is reduced to judgment,
       fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.

   •   As used in this Notice, the term “Sexual Abuse Claim,” shall mean a Claim regarding any
       and all acts or omissions that the Debtor may be legally responsible for that arise out of,
       are based upon, or involve sexual conduct or misconduct, sexual abuse or molestation,
       sexual exploitation, indecent assault and/or battery, rape, pedophilia, ephebophilia, or
       sexually related psychological or emotional harm, humiliation, anguish, shock, sickness,
       disease, disability, dysfunction, or intimidation, or any other sexual misconduct or injury,
       or contacts or interactions of a sexual nature between an adult or child and a medical
       professional, coach, trainer, therapist, volunteer, or other authority figure affiliated with
       the Debtor, or any current or former employee or volunteer of the Debtor, or any other
       person for whose acts or failures the Debtor is or was allegedly responsible, or the alleged
       failure by the Debtor or its agents, employees, or volunteers to report the same. An adult
       or child may have been sexually abused whether or not this activity involved explicit force,
       whether or not this activity involved genital or other physical contact, and whether or not
       there was physical, psychological, or emotional harm to the adult or child.

                        THE SEXUAL ABUSE CLAIMS BAR DATE

The Bar Date Order establishes the following bar date for filing Sexual Abuse Claims in this case:

   •   Sexual Abuse Claims Bar Date. Pursuant to the Bar Date Order, all Survivors must submit
       Proofs of Claim asserting Sexual Abuse Claims that arose on or before the Petition Date
       against USAG in this chapter 11 case by April 26, 2019 at 4:00 p.m. (prevailing Eastern
       time).




                                                2
                        WHO MUST SUBMIT A PROOF OF CLAIM

The Bar Date Order provides that all Survivors holding Sexual Abuse Claims, including, without
limitation, the following, must file Proofs of Claim on or before the Sexual Abuse Claims Bar
Date:

   •   Any Survivor who believes that he or she has a Sexual Abuse Claim, including but not
       limited to Survivors who have previously filed lawsuits or asserted claims against the
       Debtor, and Survivors who have never filed a lawsuit, asserted a claim against the Debtor,
       entered into a settlement, or reported their abuse;

   •   Any Survivor who previously filed a Sexual Abuse Claim on a standard proof of claim
       form (e.g., Official Form 410), because they must re-file that Claim and utilize the Sexual
       Abuse Proof of Claim Form; and,

   •   Any Survivors who were paid pursuant to settlement agreements with the Debtor but who
       believe they have additional claims against the Debtor beyond what was agreed to in the
       applicable settlement agreement.

                    PROCEDURES FOR FILING PROOFS OF CLAIM

The Debtor is enclosing a Sexual Abuse Proof of Claim Form for use in this case. This Sexual
Abuse Proof of Claim Form must be used in order for a Sexual Abuse Claim to be properly
filed.

Your Sexual Abuse Proof of Claim Form must not contain complete social security numbers or
taxpayer identification numbers (only the last four digits), a complete birth date (only the year),
the name of a minor (only the minor’s initials) or a financial account number (only the last four
digits of such financial account).

Additional Sexual Abuse Proof of Claim Forms may be obtained by contacting the Claims Agent,
by calling 1-888-682-0360 and/or visiting the Claims Agent’s website at:
https://omnimgt.com/usagymnastics/sexualabuseclaims.

The Bar Date Order provides that the following procedures for the submission of Sexual Abuse
Claims against the Debtor in this chapter 11 case shall apply:

   •   Each Sexual Abuse Proof of Claim Form, including any supporting documentation, must
       be submitted so as to actually be received by the Claims Agent on or before the Sexual
       Abuse Claims Bar Date by: (a) the interface available on the Claims Agent’s website at
       https://omnimgt.com/usagymnastics/sexualabuseclaims; or (b) first-class U.S. Mail,
       overnight mail, or hand-delivery at the following address: USA Gymnastics Sexual Abuse
       Claims Processing, c/o Omni Management Group, 5955 DeSoto Avenue, Suite 100,
       Woodland Hills, California 91367;

   •   SEXUAL ABUSE PROOF OF CLAIM FORMS SUBMITTED BY FACSIMILE OR
       ELECTRONIC MAIL WILL NOT BE ACCEPTED AND WILL NOT BE DEEMED
       TIMELY SUBMITTED;


                                                3
    •   Each Sexual Abuse Proof of Claim Form must: (i) be written in English; (ii) conform
        substantially with the Sexual Abuse Proof of Claim Form provided by the Debtor; and (iii)
        be signed or electronically transmitted by the Survivor asserting the Sexual Abuse Claim
        or by an authorized agent or legal representative of the Survivor;

    •   Survivors who submit a Sexual Abuse Proof of Claim Form by mail and who wish to
        receive proof of receipt thereof must include an additional copy of their Sexual Abuse
        Proof of Claim Form and a self-addressed, stamped envelope.

The Bar Order further provides that a Confidentiality Protocol shall govern the submission of the
Sexual Abuse Claims:

    •   Survivors are directed not to file a Sexual Abuse Proof of Claim Form with the Court.
        Instead, the Sexual Abuse Proof of Claim Form must be: (a) submitted electronically using
        the      interface    available     on    the    Claims       Agent’s      website      at
        https://omnimgt.com/usagymnastics/sexualabuseclaims; or (b) mailed or delivered to the
        Claims Agent at the following address: USA Gymnastics Sexual Abuse Claims Processing,
        c/o Omni Management Group, 5955 DeSoto Avenue, Suite 100, Woodland Hills,
        California 91367;

    •   Submitted Sexual Abuse Proof of Claim Forms will not be available to the general public
        unless the Survivor designates otherwise on the Sexual Abuse Proof of Claim Form. The
        Confidentiality Protocol is for the benefit of the Survivors. Accordingly, Survivors may
        elect to make any of the information contained in a submitted Sexual Abuse Proof of Claim
        Form public.

    •   Sexual Abuse Proof of Claim Forms submitted by Survivors shall be held and treated as
        confidential by the Claims Agent, the Debtor, and the Debtor’s counsel and upon request
        by the parties listed below (the “Permitted Parties”), subject to each Permitted Party, the
        Debtor, and its professionals executing and returning to the Debtor’s counsel (with a copy
        to counsel to the Sexual Abuse Survivors’ Committee) a confidentiality agreement (the
        “Confidentiality Agreement”) by which they agree to keep the information provided in a
        Sexual Abuse Proof of Claim Form confidential.

The Bar Date Order further provides that the Permitted Parties under the Confidentiality Protocol
         1
include:

    •   counsel to the Debtor retained pursuant to an order of the Bankruptcy Court;

    •   officers, directors, and employees of the Debtor necessary to assist the Debtor and its
        counsel in reviewing and analyzing the Sexual Abuse Claims;


1
  With the exception of counsel the Debtor retained pursuant to order of this Court, counsel to the Sexual
Abuse Survivors’ Committee, the United States Trustee’s attorneys, and the Claims Agent, each Permitted
Party receiving access to the Sexual Abuse Proof of Claim Forms (or any information aggregated or derived
therefrom) must execute the Confidentiality Agreement.


                                                    4
   •    the Claims Agent;

   •    counsel for the Sexual Abuse Survivors’ Committee;

   •    members of the Sexual Abuse Survivors’ Committee and their personal counsel (after the
        Sexual Abuse Proof of Claim Form has been redacted to remove the Survivor’s name,
        address, any other personally identifying information, and the signature block);

   •    the United States Trustee;

   •    insurance companies (including their successors) that provided insurance that may cover
        the claims described in the Sexual Abuse Proof of Claim Forms, including authorized claim
        administrators of such insurance companies and their reinsurers and attorneys;

   •    any future or unknown claims representative;

   •    any special arbitrator, mediator, or claims reviewer appointed to review and resolve the
        claims of Survivors;

   •    any trustee, or functional equivalent thereof, appointed to administer payments to
        Survivors;

   •    any person with the express written consent of the Debtor and the Sexual Abuse Survivors’
        Committee upon seven (7) business days’ notice to Sexual Abuse Claimants; and,

   •    such other persons as the Court determines should have the information in order to evaluate
        Sexual Abuse Claims upon seven (7) business days’ notice to Sexual Abuse Claimants.

                                  RESERVATION OF RIGHTS

Nothing contained in this Notice is intended, or should be construed, as a waiver of the Debtor’s
right to object to any claim or proof of claim on any ground, including, but not limited to, the
passing of the applicable statutes of limitations. The Debtor reserves it right to dispute, or to assert
offsets or defenses to, any claim reflected on the Schedules, or any amendments thereto, as to
amount, liability, classification, or otherwise, and to subsequently designate any claim as disputed,
contingent, unliquidated, or undetermined.

       CONSEQUENCES OF FAILURE TO TIMELY SUBMIT A PROOF OF CLAIM

ANY SURVIVOR THAT IS REQUIRED BUT FAILS, TO SUBMIT A PROOF OF CLAIM
IN ACCORDANCE WITH THE BAR DATE ORDER ON OR BEFORE THE SEXUAL
ABUSE CLAIMS BAR DATE WILL BE FOREVER BARRED, ESTOPPED, AND
ENJOINED FROM ASSERTING SUCH SEXUAL ABUSE CLAIM AGAINST THE
DEBTOR, AND THE DEBTOR AND ITS PROPERTY WILL BE FOREVER
DISCHARGED FROM ANY AND ALL INDEBTEDNESS OR LIABILITY WITH
RESPECT TO OR ARISING FROM THAT SEXUAL ABUSE CLAIM. MOREOVER,
SUCH SURVIVOR WILL BE PROHIBITED FROM (A) VOTING ON ANY CHAPTER 11



                                                   5
PLAN FILED IN THIS CHAPTER 11 CASE ON ACCOUNT OF SUCH SEXUAL ABUSE
CLAIM, AND (B) PARTICIPATING IN ANY DISTRIBUTION IN THIS CHAPTER 11
CASE ON ACCOUNT OF SUCH SEXUAL ABUSE CLAIM.


Dated: February 25, 2019             JENNER & BLOCK LLP

                                     By:

                                     Catherine L. Steege (admitted pro hac vice)
                                     Dean N. Panos (admitted pro hac vice)
                                     Melissa M. Root (#24230-49)
                                     353 N. Clark Street
                                     Chicago, Illinois 60654
                                     Tel: (312) 923-2952
                                     Fax: (312) 840-7352

                                     csteege@jenner.com
                                     dpanos@jenner.com
                                     mroot@jenner.com

                                     Counsel for the Debtor




                                 6
   EXHIBIT 5

Publication Notice
       UNITED STATES BANKRUPTCY COURT
     FOR THE SOUTHERN DISTRICT OF INDIANA

                    In re USA Gymnastics
                      18-09108-RLM-11

       YOU MAY HAVE A
CLAIM AGAINST USA GYMNASTICS
On December 5, 2018, USA Gymnastics (the “Debtor”) filed for
relief under the Bankruptcy Code. The Debtor, its address, case
 number, proof of claim forms, and other relevant information
   related to this chapter 11 case may be obtained from Omni
          Management Group (the “Claims Agent”) at:
               https://omnimgt.com/usagymnastics/.

   THE LAST DAY TO FILE CLAIMS AGAINST THE
    DEBTOR, INCLUDING CLAIMS FOR SEXUAL
              ABUSE, IS APRIL 26, 2019
    AT 4:00 P.M. (PREVAILING EASTERN TIME).

IF YOU WERE SEXUALLY ABUSED BY ANY PERSON
       (INCLUDING A MEDICAL PROFESSIONAL)
AFFILIATED WITH THE DEBTOR YOU MUST FILE A
 S E X U A L A B U S E CLAIM BY APRIL 26, 2019 AT 4:00
           P.M. (PREVAILING EASTERN TIME).

   For more information, including a full definition of “Sexual
Abuse Claim” and instructions on how to obtain and file a Sexual
  Abuse Proof of Claim Form and associated documents, please
           visit the Claims Agent’s designated website:
 https://omnimgt.com/usagymnastics/sexualabuseclaims, or call
               the Claims Agent at 1-888-682-0360.

 Only Sexual Abuse Claims shall be submitted on the Sexual
 Abuse Proof of Claim Form. All other Claims (including tort
 claims not arising from sexual abuse) shall be submitted on a
  general proof of claim form, also available from the Claims
                        Agent’s website.
      EXHIBIT 6

Confidentiality Agreement
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                          1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                          Debtor.


                   PERMITTED PARTY CONFIDENTIALITY AGREEMENT

    This Agreement (“Agreement”) is entered into as of _____, 2019 by ___________________ (the
    “Recipient”), a Permitted Party pursuant to paragraph 12 of the Order Establishing Deadlines
    For Filing Proofs Of Claim And Approving Form And Manner Of Notice Thereof (the “Order”)
    [Docket No. ____ ] on February ___, 2019 by the United States Bankruptcy Court for the
    Southern District of Indiana (the “Court”) in case no. 18-09108, In Re: USA Gymnastics (the
    “Case”).

    WHEREAS, the Recipient will be granted access to confidential Sexual Abuse Proof of Claim
    Forms 2 filed in the Case after execution of this Agreement pursuant to and in accordance with
    the terms of the Order; and

    WHEREAS, Recipient agrees to keep the information provided in any and all Sexual Abuse
    Proof of Claim Forms confidential pursuant to and in accordance with the terms of the Order
    and this Agreement.

    NOW THEREFORE, IT IS AGREED AS FOLLOWS:

        1. The Recipient agrees to keep the information provided in the Sexual Abuse Proof of
           Claim Forms confidential pursuant to and in accordance with the terms of the Order.

        2. Recipient agrees to not distribute any Sexual Abuse Proof of Claim Forms or information
           provided in the Sexual Abuse Proof of Claim Forms in violation of the Confidentiality
           Protocol in the Order.

        3. Recipient will only communicate information from the confidential Sexual Abuse Proof
           of Claim Forms with other Permitted Parties who have executed a confidentiality
           agreement pursuant to the Order.

1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
2
  Capitalized terms used but not defined herein shall have the meaning and definitions ascribed to them in
the Order.
   4. Recipient consents to the jurisdiction of the Court to adjudicate any violation of this
      Agreement or the Order.


   5. Recipient shall promptly report any disclosure of information from a confidential Sexual
      Abuse Proof of Claim Form to the Debtor and the Committee, and shall cooperate with
      efforts to recover the information and/or mitigate the effects of the disclosure.

Dated: This __ day of __________ 2019.



      Signature:

      Print Name:

      Name of Permitted Party:




                                             2
